                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


     SECURITIES AND EXCHANGE COMMISSION,

                             Plaintiff,

              v.

     GREGORY LEMELSON and LEMELSON CAPITAL                    Civil Action No. 1:18-cv-11926-PBS
     MANAGEMENT, LLC,

                             Defendants,

              and

     THE AMVONA FUND, LP,

                             Relief Defendant.


          PLAINTIFF’S APPENDIX OF SUMMARY JUDGMENT EXHIBITS

1.     Gregory Lemelson deposition transcript excerpts (Oct. 16, 2019)

2.     SEC.gov website page defining “pump-and-dump” schemes

3.     SEC v. Nielsen, N.D. Cal. Case No. 5:20-cv-03788 (complaint filed June 9, 2020)

4.     SEC v. Musk press release, SEC Press Release No. 2018-226 (Sept. 29, 2018)

5.     SEC v. Thompson litigation release, SEC Lit. Release No. 23137 (Nov. 21, 2014)

6.     Investopedia.com website defining “short and distort” schemes

7.     Press releases from the United States Attorney Office for the Southern District of Florida

       dated July 21, 2011 and January 22, 2014, concerning charging and sentencing of Barry

       Minkow, and SEC administrative order instituting proceedings, In the matter of Minkow,

       Inv. Adv. Release IA-3320 (Nov. 22, 2011)

8.     SEC v. Berliner press release, SEC Press Release 20537 (Apr. 24, 2018)

9.     SEC v. Jakob litigation release, SEC Lit. Release 16671 (Aug. 31, 2000); SEC Lit.
      Release 17094 (Aug. 8, 2001)

10.   Securities and Exchange Commission, Division of Enforcement, Enforcement Manual

      excerpts (Nov. 28, 2017)

11.   Declaration of Alfred Day (September 30, 2020)

12.   Notice of Deposition to the Securities and Exchange Commission pursuant to Fed. R.

      Civ. P. 30(b)(6) (July 30, 2020)

13.   Deposition of the Commission’s Rule 30(b)(6) designee (David Becker) excerpts (Aug.

      6, 2020)

14.   John Higgins deposition transcript excerpts (Dec. 11, 2019)

15.   SEC v. Ovid, et al. litigation release, SEC Lit. Release No. 20998 (Apr. 14, 2009)

16.   SEC v. Feiner, et al. litigation release, SEC Lit. Release No. 24848 (July 6, 2020) and

      Indictment excerpt from U.S. v. Feiner, Case No. 19-cv-6269, N.D. Ill. (Sep. 9, 2019)

17.   SEC v. Holley, et al. litigation release, SEC Press Rel. 2017-74 (March 30, 2017)



DATED: September 30, 2020                  Respectfully submitted,

                                           SECURITIES AND EXCHANGE COMMISSION

                                           By its attorneys,

                                           /s/ Marc J. Jones
                                           Marc J. Jones (BBO #645910)
                                           Alfred A. Day (BBO #654436)
                                           Securities and Exchange Commission
                                           Boston Regional Office
                                           33 Arch Street, 24th Floor
                                           Boston, MA 02110
                                           617-573-4537 (Day)
                                           617-573-8947 (Jones)
                                           JonesMarc@sec.gov
                                           DayA@sec.gov
                                           Attorneys for Plaintiff

                                               2
                               CERTIFICATE OF SERVICE
        I hereby certify that, on September 30, 2020, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case.

                                           /s/ Marc Jones
                                           Marc Jones




                                              3
